Citation Nr: 1619369	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy, right upper and lower extremities.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar spine.

3.  Entitlement to a rating in excess of 10 percent, prior to September 8, 2015, and in excess of 20 percent, thereafter, for degenerative arthritis, cervical spine.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, and June 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for degenerative arthritis, left knee, from noncompensable to 10 percent, effective July 10, 2008; increased the rating for degenerative arthritis, lumbar spine, from noncompensable to 10 percent, effective July 10, 2008; denied a rating higher than 10 percent for degenerative arthritis, cervical spine; denied a rating higher than 10 percent for left retrocalcaneal heel spur; and denied service connection for radiculopathy, right upper and lower extremities.  The Veteran appealed all these issues in a February 2009 notice of disagreement.  Subsequently, in a March 2010 rating decision, the RO increased the rating for degenerative arthritis, lumbar spine from 10 to 20 percent, effective July 10, 2008.  This was not a full grant of the benefit sought, and the appeal continued.

The Board previously considered this matter in July 2015, at which time it denied a higher rating for left retrocalcaneal heel spur and remanded the remaining issues on appeal for additional development, to include new VA examinations.  Thereafter, in a November 2015 rating decision, the RO granted service connection for radiculopathy of the left lower extremity (with a rating of 10 percent, effective September 8, 2015) and radiculopathy of the left upper extremity (with a rating of 20 percent, effective September 8, 2015).  It also granted a higher rating of 20 percent, effective September 8, 2015, for degenerative arthritis of the cervical spine.  This was not a full grant of the benefit sought, and the appeal continued.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2015.  A transcript of that hearing is of record.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of a higher rating for degenerative arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate radiculopathy of the right upper and lower extremities.

2.  The weight of the evidence fails to show that the Veteran's service-connected lumbar spine disability has manifested by forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.

3.  For the period prior to September 8, 2015, the weight of the evidence fails to show that the Veteran's service-connected cervical spine disability has been manifested by forward flexion limited to 30 degrees or less, or a combined range of motion not greater than 170 degrees.

4.  From September 8, 2015, the weight of the evidence fails to show that the Veteran's service-connected cervical spine disability has been manifested by forward flexion limited to 15 degrees or less, ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the right upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a rating in excess of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

3.  The criteria for a rating in excess of 10 percent, prior to September 8, 2015, and in excess of 20 percent, thereafter, for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims in September 2008, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

Pursuant to the July 2015 Board remand, VA provided a VA examination in September 2015 to determine the current severity of the Veteran's lumbar and cervical spine disabilities, as well as the nature and etiology of any neurological disabilities.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
II.  Analysis

Service Connection for Radiculopathy, Right Upper and Lower Extremities

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is claiming service connection for radiculopathy of the right upper and lower extremities.  Service connection is already in effect for radiculopathy of the left upper and lower extremities.

At his April 2015 Board hearing, the Veteran testified that he had had numbness and tingling in his arms and legs since service and up to the present.  He also testified that he had received injections for his carpal tunnel syndrome but had not felt any pain relief.  He was reportedly told by a treating provider that if the injections had not alleviated the pain, then the pain must be cervical in nature.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of any neurological symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific neurological condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

A September 2009 EMG (performed for purposes of the August 2009 VA examination) found no evidence of cervical radiculopathy in the upper extremities.  Rather, the EMG found evidence of bilateral median neuropathy at or about the wrist, consistent with mild carpal tunnel syndrome.  Additionally, the August 2009 VA examination report noted that the Veteran did not report radiculopathy of the lower extremities.  In contrast, service treatment records show a diagnosis of cervical radiculopathy and more recent VA treatment records document chronic neck pain with radicular symptoms during the appeal period.  See May 1997 service treatment records; VA treatment records dated in October 2007, February 2008, and September 2008).  In view of the above, the July 2015 Board remand requested a new VA examination to ascertain whether the Veteran currently has radiculopathy.

Pursuant to the July 2015 Board remand, the Veteran underwent a VA examination in September 2015.  The September 2015 VA examination report reveals radicular symptoms in only the left upper and lower extremities.  The examiner did not note any radicular symptoms in the right upper and lower extremities.  As stated above, the Veteran is not competent to diagnoses a specific neurological disorder.

In sum, the most probative evidence shows that the Veteran does not currently have radiculopathy in his right upper and lower extremities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for radiculopathy, right upper and lower extremities, must be denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Spine

Service connection is in effect for degenerative arthritis, lumbar spine, rated as 20 percent disabling for the entire appeal period under DC 5010-5237, with an additional rating of 10 percent, effective September 8, 2015, for radiculopathy of the left lower extremity.  Service connection is also in effect for degenerative arthritis, cervical spine, rated as 10 percent disabling prior to September 8, 2015, and as 20 percent disabling thereafter under DC 5242, with an additional rating 20 percent, effective September 8, 2015, for radiculopathy of the left upper extremity.

Under DC 5237, lumbosacral strain is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors that must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

With regard to the lumbar spine, an October 2008 VA examination shows that the Veteran reported stiffness and numbness, and tingling in the second and third toes, bilaterally.  He had no loss of bladder or bowel control.  He reported aching pain (level: 5/10) in the mid and lower back, which occurs constantly and travels to the right leg.  He did not report any incapacitation as a result of his condition.  Regarding functional impairment, he reported being unable to bend over at times and walk or stand for prolonged periods of time.  On examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted.  Straight leg raising test was negative for both legs.  There was no ankylosis.  Physical examination shows flexion to 60 degrees, with pain, and a combined range of motion of 170 degrees.  Joint function was additionally limited by pain after repetitive use, but there was no additional limitation in degrees of range of motion.  Last, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

With regard to the cervical spine, the same October 2008 VA examination shows that the Veteran reported stiffness and numbness, along with constant pain, described as burning and sharp (level: 5/10), in the neck, shoulder, and fingers.  He reported functional impairment in the form of impaired neck motion.  On examination, there was no evidence of radiating pain, muscle spasm, tenderness, or ankylosis.  Physical examination shows flexion to 45 degrees, with pain, and a combined range of motion of 270 degrees.  Joint function was additionally limited by pain after repetitive use, but there was no additional limitation in degrees of range of motion.

A September 2009 VA examination for neurological disorders found no electrodiagnostic evidence of right or left cervical radiculopathy.  Per the examiner's report, the Veteran did not report lower extremity radiculopathy.  Similarly, a June 2015 VA examination for peripheral nerves conditions shows only a diagnosis of carpal tunnel syndrome.  This examination relied on the September 2009 EMG, which shows no evidence of right or left radiculopathy.

For the lumbar spine, a September 2015 VA examination shows complaints of pain, numbness, and stiffness.  The Veteran did not report flare-ups and reported functional impairment in the form of not being able to sit, stand, or walk for prolonged periods of time.  Physical examination shows flexion to 40 degrees, with pain, and a combined range of motion of 110 degrees.  There was no additional loss of function or range of motion after three repetitions.  With regard additional functional loss due to pain, weakness, fatigability, or incoordination after repetitive use, the examiner noted that any additional limitation in degrees of range of motion would be speculative.  There was no evidence of guarding or muscle spasm resulting in abnormal gait or abnormal spine contour.  The examiner noted mild radicular pain in the left lower extremity.  There was no evidence of ankylosis or intervertebral disc syndrome.

For the cervical spine, the same September 2015 VA examination shows complaints of pain, numbness, and stiffness.  The Veteran did not report flare-ups.  He reported functional impairment in the form of being unable to fully rotate his neck.  Physical examination shows flexion to 30 degrees, with pain, and a combined range of motion of 220 degrees.  There was no additional loss of function or range of motion after three repetitions.  With regard additional functional loss due to pain, weakness, fatigability, or incoordination after repetitive use, the examiner noted that any additional limitation in degrees of range of motion would be speculative.  There was no evidence of guarding or muscle spasm resulting in abnormal gait or abnormal spine contour.  The examiner noted mild radicular pain in the left upper extremity.  There was no evidence of ankylosis or intervertebral disc syndrome.

With respect to the lumbar spine, such examination findings fail to support a rating in excess of 10 percent, as there is no objective evidence of ankylosis or forward flexion to 30 degrees or less.  In addition, while acknowledging the Veteran's complaints of pain, such pain has not been shown to result in additional loss of range of motion during the period in question.  A separate rating for radiculopathy is not warranted prior to September 8, 2015, as there is no objective evidence of radiculopathy.  Similarly, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted, as the evidence does not show radiculopathy of moderate severity or higher.  See 38 C.F.R. § 4.124a, DC 8520.

For the cervical spine, the examination findings fail to support a rating in excess of 10 percent for the period prior to September 8, 2015, as the evidence does not show forward flexion of 30 degrees or less, a combined range of motion not greater than 170 degrees, or a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, while acknowledging the Veteran's complaints of pain, such pain has not been shown to result in additional loss of range of motion.  The examination findings also fail to support a rating in excess of 20 percent from September 8, 2015, forward, as there is no evidence of forward flexion of 15 degrees or less, or ankylosis.  A separate rating for radiculopathy is not warranted prior to September 8, 2015, as there is no objective evidence of radiculopathy.  Similarly, a rating in excess of 20 percent for radiculopathy of the left upper extremity is not warranted from September 8, 2015, forward, as the evidence does not show radiculopathy of moderate severity or higher.  See 38 C.F.R. § 4.124a, DC 8511.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal periods.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against higher ratings for the Veteran's service-connected lumbar and cervical spine disabilities.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Service connection for radiculopathy, right upper and lower extremities, is denied.

A rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.

A rating in excess of 10 percent, prior to September 8, 2015, and in excess of 20 percent, thereafter, for degenerative arthritis of the cervical spine, is denied.


REMAND

In its July 2015 remand, the Board noted that a new VA examination of the Veteran's left knee was needed, as the Veteran's testimony (at the April 2015 Board hearing) suggested that his left knee disability had worsened.  While VA provided a new VA examination for the Veteran's back in September 2015, it did not provide a VA examination for his left knee.  The Board regrets the additional delay, but a remand is necessary to safeguard the Veteran's due process right to a VA examination that adequately reflects the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.

3.  Readjudicate the issue on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


